Donald L. Corbin, Justice. On November 6, 1990, the Southern Judicial District of Logan County, Arkansas, held a local option election in which the electorate could vote either “for” or “against” the manufacture and sale of intoxicating liquors. The Southern District voted against the manufacture and sale of intoxicating liquors, and the Board of Election Commissioners of Logan County certified the election result. On November 19,1990, appellant Bates and other plaintiffs filed an election contest in Logan County Circuit Court, Southern District, challenging the legality of the local option election and the election’s result. The plaintiffs first alleged that the election was illegal because it was not a countywide election. Plaintiffs further alleged that the election was illegal because Susan Hixson, a member of the election commission, worked as an administrative assistant to a county judge and was ineligible to serve as an election commissioner. The circuit court mandated the election, and we affirm.  The legality of a county subdivision’s local option election depends on the countywide liquor law in effect at the time of the local option election. Once an entire county has voted to be “dry,” no portion of the county may hold an independent local option election. Ark. Code Ann. §§ 3-8-305(a)(2) (1987); 3-8-307 (1987); Tabor v. O’Dell, 212 Ark. 902, 208 S.W.2d 430 (1948); Denniston v. Riddell, 210 Ark. 1039, 199 S.W.2d 308 (1947). However, in a “wet” county, an enumerated subdivision of the county may vote itself “dry,” and only a subsequent vote by that subdivision can affect the status of the subdivision’s liquor law. Ark. Code Ann. § 3-8-305(a)(3) (1987). In this case, we do not address the merits of appellants’ argument concerning the absence of a countywide vote on the liquor issue because appellants failed to establish the status of Logan County’s liquor law at the time of the Southern Judicial District’s local option election. Appellants’ complaint alleged that Logan County was a “moist” county in November 1990, permitting only the sale and manufacture of beer and light wine. The election commission’s answer denied the paragraph in appellants’ complaint containing the allegation of Logan County’s liquor law, and no proof of the county’s liquor law was offered at trial. Appellants assert in their reply brief that the trial court took judicial notice of the fact that Logan County was “dry” with exceptions for the manufacture and sale of beer and light wine. However, the record reflects no such finding by the trial court. Rather, the transcript indicates that the trial court itself was confused about the status of Logan County’s liquor laws prior to the 1990 local option election. In addressing appellants’ argument on this point, the trial court relied on its own prior decision in a Logan County case. While discussing the prior case, the court stated, “In that particular case, as I recall, the county wide sale of liquor was contrary to the laws, well contrary to the laws at that time, . . . Apparently, it was the impression of the Court at that time that Logan County had prohibited the countywide sale of liquor, however that’s interpreted.” (Emphasis added.) The court later refused to void the local option election of 1990 with language erroneously suggesting that the geographic size of the voting electorate (the Southern Judicial District) was dispositive of the election’s legality.  We affirm the ruling of the trial court because it achieved the correct result regardless of its reasoning. Young v. State, 308 Ark. 647, 826 S.W.2d 814 (1992). Because appellants failed to offer any proof of the status of the Logan County liquor law at the time of the local option election, they did not establish that the absence of a countywide election entitled them to relief.  We also find no merit to appellants’ cursory argument that the local option election was illegal because Susan Hixson, an administrative assistant to a Logan County judge, served as a member of the election commission. Appellants offer no authority to support this argument, nor do they make any specific allegations against Hixson. As we do not consider assignments of error unsupported by convincing argument or authority, Brooks v. Baker, 308 Ark. 672, 826 S.W.2d 284 (1992); Dixon v. State, 260 Ark. 857, 545 S.W.2d 606 (1977), we reject appellants’ argument regarding Hixson’s alleged ineligibility. Accordingly, we affirm the trial court’s mandate of the local option election. Dudley, J., concurs.